                                  /1- /-H
                   Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 1 of 9


                                                           201958952
                                                 CAUSE NO. 201958958
 O        ‘LLAI)IN( PROVIDED
       1 PLEADING   [‘ROVIDI.D BY
                               BY PLT
                                  PLC


                                                      RECEIPT NO: 885300 TRACKING NO: 73695890
                                                         erni
                                                         eml
Plaintiff:                                                               In The 189th
SAUCEDO, MIGUEL                                                          Judicial District Court of
vs.
VS.                                                                      Harris County, Texas
Defendant:                                                               201 CAROLINE
NATIONAL
NA         OLLWELL VARCO L
    TlONAL OILWELL       LPP                                             Houston,
                                                                         Houston. Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:    VERISTIC TECHNOLOGIES INC (TEXAS CORPORATION) MAY BE SERVED THROUGH ITS
REGISTERED AGENT THEODORE C VORA
11419 DOVER, HOUSTON TX 77031

                                PLAINTIFF’S FIRST AMENDED PETITION
         Attached is a copy of: PLAINTIFF'S

                                                                        numhei- and court. The instrument attached
This instrument was filed on November 11, 2019 in the above cited cause number
describes the claim against you.
                            YOU.


        YOU HA HAVEVE BEEN SUED. You may employ an attomey. attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

         This citation was issued on November 13, 2019, under my hand and seal of said court.


                                                                                   1Yla4
Issued at the request
              reciuest of:                                 -                               Burgess. District Clerk
                                                                                   Marilyn Burgess,
                                               ,<OF HA\
itkin. Jason A.
Jtkin,                                               .;...\                        Harris County, Texas
6009 MEMORIAL DRIVE                           I /              \‘                  201 CAROLINE Houston Texas 77002
HOUSTON, TX 77007                                              1                   (P0 Box 4651, Houston,
                                                                                   (PO            Houston. Texas 77210)
713-222-3800
Bar Number: 24032461                           \‘Q /
                                                                                   Generated By:CYNTHIA CLAUSELL
                  Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 2 of 9



                                                                        Tracking Number.
                                                                                 Number: 73695890
cml
eml



                                                             20195895$
                                               CAUSE NUMBER: 201958958


PLAINTIFF: SAUCEDO, MIGUEL                                                       in
                                                                                 In the 189th
       vs.                                                                       Judicial District Court of
DEFENDANT: NATIONAL OIL WELL VARCO L P
                    OILWELL                                                      Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN
                                                -




Came to hand at _o'clock
                 o’clock _ M. on the
                                 the
                                 _.  day of                                                         , 20__. Executed at
                                                                                                    ,         .




(Address)
(Address)                                     ——______________________                                                           _
in

_________ County at o’clock
                    o'clock_. M. On the _day
                                         day of
                                           —.                                                                 , 20           ,
                                                                                                                                 by

Delivering to                                                             defendant, in person, a true copy of this Citation
together with the accompanying                  (ies) of the <Attachment>>.
                                           copy ties)                                attached thereto and I endorsed on said
                                                             «Attachment». Petition attached
copy of the Citation the date of delivery.

To certify which I affix my hand officially this _day
                                                  day of                                                             , 20.

'eesb_
fees
       $____________________________




                                                                        By                                                        _
                Affiant                                                                             Deputy

On this day, , Known                                              ___,  known to me to be the person whose Signature
                                                                                                                signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this __ day of                                                                 , 20_.
                                                                                                                     , 20..



                                                                        Notary Public
       Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 3 of 9

                                                                                                     11/11/2019   2:19 PM
                                                                                                     11/11/20192:19
                                                                                   Burgess - District Clerk Harris County
                                                                           Marilyn Burgess -




                                                                                                Envelope No. 38384649
                                                                                        By: Cynthia Clausell-McGowan
                                                                                                       ClauseII-McGowan
                                                                                             Filed: 11/11/2019 2:19 PM

                                             20 19-58958
                                   CAUSE NO. 2019-58958

MIGUEL SAUCEDO                                  §§            IN THE DISTRICT COURT OF
                                                §§
      Plaintiff,
      Ptaintff,                                 §§
                                                §§
v.                                              §§             HARRIS COUNTY, TEXAS
                                                §§
NATIONAL OILWELL
         OIL WELL VARCO, L.P. and               §§
CIMAREX
CIMAREX ENERGY
        ENERGY CO.                              §§
                                                §§
                                                                   $9th
      Defendant.                                §§                189   JUDICIAL DISTRICT

                           Plaintiff's
                           Plaintiffs First Amended Petition

       Plaintiff Miguel
                 Miguel Saucedo
                        Saucedo files
                                files this
                                      this First                  against Defendants National
                                           First Amended Petition against

Oilwell
Oilwell Varco,
        Varco, L.P. (“NOV”), Cimarex
               L.P. (''NOV"), Cimarex Energy Co., Veristic Technologies,
                                             Co., Veristic               Inc., ALTA Rig
                                                           Technologies, Inc.,

Systems Inc.,
Systems Inc.. Omron Oilfield & Marine,
                               Marine, Inc.,
                                       Inc., and Schiumberger Rig
                                             and Schlumberger     Technology Inc.
                                                              Rig Technology

((collectively
  collectively as
               as "Defendants")
                   ‘Defendants”) and
                                 and would show     Court the following:
                                           show the Court     following:

                                                I.

                                    Jurisdiction   Venue
                                                 & Venue
                                    Jurisdiction &

       1.
       1.      This
               This Court
                    Court has jurisdiction over
                          has jurisdiction over Defendants because they
                                                Defendants because      conduct aa substantial
                                                                   they conduct    substantial

amount
amount of
       of business
          business in
                   in Texas,
                      Texas, are
                             are Texas
                                 Texas residents,        the acts
                                                  and/or the
                                       residents, and/or          or omissions
                                                             acts or omissions giving rise to
                                                                               giving rise to

the
the claims
    claims occurred
           occurred in
                    in Texas. Additionally, venue
                       Texas. Additionally,       is proper
                                            venue is        in this
                                                     proper in this Court pursuant to
                                                                    Court pursuant  to TEX. Ctv.
                                                                                       TEX. Ctv.

PRAC. &
PRAC. & REM. CODE $§ 15.002.
        REM. CODE     15.002.

                                               II.
                                               II.

                                   Discovery
                                   Discovery Control Plan
                                             Control Plan

       2.
       2.      Pursuant
               Pursuant to
                        to 190.1
                            190.1 of
                                  of the
                                      the Texas Rules of
                                          Texas Rules    Civil Procedure,
                                                      of Civil            Plaintiff intends
                                                               Procedure, Plaintiff          to
                                                                                     intends to

conduct
conduct the  discovery in
         the discovery  in this
                            this case
                                 case under
                                      under Level Two (2)
                                            Level Two     ofthis
                                                      (2) of this Rule.
                                                                  Rule.
       Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 4 of 9




                                             III.

                                           Parties

       3.     Plaintiff Miguel Saucedo is a citizen and resident of the State of Texas.

       4.     Defendant National Oilwell Varco, L.P. is a limited partnership with its

principal place of business in Harris County, Texas located at 7909 Parkwood Circle Dr.,

Houston, Texas 77036. Defendant has already appeared and answered in this case.

       5.     Defendant Cimarex Energy Co. is a foreign entity that conducts substantial

business in the State of Texas. Defendants has already appeared and answered in this case.

       6.     Defendant Veristic Technologies,
                                 Technologies, Inc. is a Texas
                                                         Texas corporation. Defendant is a

Texas                                                                            Vora at
Texas citizen. Defendant may be served through its registered agent, Theodore C. Vora

11419 Dover, Houston, Texas 77031.

       7.
       7.                    Rig Systems Inc. is a Canadian entity that conducts a
              Defendant ALTA Rig

substantial
substantial amount
            amount of
                   of business in
                               in Texas.
                                  Texas. Defendant ALTA                         served
                                                   ALTA Rig Systems Inc. may be served

with         through their
     process through
with process         their Directors
                           Directors Benard
                                     Benard Vukovic
                                            Vukovic at 9141-35 Avenue,
                                                    at 9141-35 Avenue, Edmonton, Albert

T6E
T6E 5Yl
    5Y1 Canada, through their Direction
                              Direction N. (Nick)          at 9141-35 Avenue,
                                           (Nick) Markovic at                 Edmonton,
                                                                      Avenue, Edmonton,

Albert
Albert T6E
       T6E 5Yl
           5Y1 Canada,
               Canada, and/or
                       and/or through
                              through the Hague Convention.

       8.
       8.     Defendant Omron
              Defendant Omron Oilfield                     Texas corporation
                              Oiffleld & Marine, Inc. is a Texas corporation with its

          place of
principal place
principal       ofbusiness
                   business in
                             in Harris
                                Harris County, Texas. Defendant
                                       County, Texas.           Omron Oilfield
                                                      Defendant Omron          & Marine,
                                                                      Oilfield &          Inc.
                                                                                 Marine, Inc.

may be
may be served
       served with
              with process through its
                   process through      registered agent,
                                    its registered                Corporate Services,
                                                          Capitol Corporate
                                                   agent, Capitol                           206
                                                                                      Inc., 206
                                                                            Services, Inc.,

E. 9th Street, Suite 1300,         Texas 78701.
                                         72701.
E. 9"  Street. Suite 1300, Austin,
                           Austin, Texas

       9.
       9.               Schlumberger Rig
              Defendant Schlumberger
              Defendant              Rig Technology
                                         Technology Inc.
                                                    Inc. is     Texas corporation
                                                          is aa Texas             with its
                                                                      corporation with  its

principal place of
principal place ofbusiness
                   business in
                             in Harris
                                Harris County,
                                       County, Texas.
                                               Texas. Defendant Schiumberger Rig
                                                      Defendant Schlumberger     Technology
                                                                             Rig Technology




                                              22
        Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 5 of 9




Inc.
Inc. may
     may be
         be served
            served with
                   with process through its registered agent,
                                                       agent, Capitol Corporate Services,
                                                                                Services, Inc.,

206 E. 9"
206 E. 9th Street, Suite 1300, Austin, Texas 78701.
           Street, Suite 1300, Austin,       78701.

                                                   IV.
                                                   Iv.

                                        Factual
                                        Factual Background
                                                Background

        10.
         10.    This
                This lawsuit
                      lawsuit isis necessary
                                   necessary as
                                             as aa result
                                                   result of
                                                          of personal  injuries that
                                                             personal injuries   that Plaintiff
                                                                                      Plaintiff sustained
                                                                                                sustained

on
on or
   or about
      about November
            November 14,
                      14, 2017.
                          2017. On
                                On or
                                   or about
                                      about this
                                             this date,
                                                  date, Plaintiff
                                                        Plaintiffwas  working as
                                                                  was working as aa floor
                                                                                     floor hand
                                                                                           hand

for
 for aa domestic
        domestic land
                  land drilling
                       drilling contractor
                                contractor in
                                            in Texas
                                               Texas on
                                                     on Cactus
                                                        Cactus Drilling Rig 163.
                                                               Drilling Rig  163. While
                                                                                  While lowering
                                                                                         lowering

the
 the mast,
     mast, aa winch
              winch cable
                    cable became dislodged from
                          became dislodged  from aa sheave causing Plaintiff
                                                    sheave causing Plaintiff to
                                                                              to suffer
                                                                                 suffer serious
                                                                                         serious

injuries   including the
 injuries including   the traumatic  amputation of
                           traumatic amputation ofhis   leg and
                                                   his leg  and the
                                                                 the traumatic  amputation of
                                                                      traumatic amputation offour
                                                                                              four of
                                                                                                   of

his
his fingers.
     fingers. Component parts of
              Component parts ofCactus
                                 Cactus Drilling Rig 163
                                        Drilling Rig  163 that
                                                           that were
                                                                were manufactured,
                                                                     manufactured, designed,
                                                                                   designed,

tested,
 tested, distributed,
         distributed, and/or
                      and/or sold  by Defendants
                              sold by Defendants failed.
                                                  failed.

        11.
         11.    Upon information
                Upon  information and
                                   and belief,
                                       belief, NOV
                                               NOV manufactured,  designed, tested,
                                                   manufactured, designed,   tested, distributed,
                                                                                     distributed.

and/or
 andlor sold
         sold the
               the rig's   top drive,
                    rig’s top           pipe handling
                                drive, pipe   handling components   (including the
                                                        components (including   the iron   roughneck), and
                                                                                     iron roughneck),   and

Mud
Mud System  componentsand
     Systemcomponents  andthat
                           thatthese  componentswere
                                thesecomponents weredefectively   designed, manufactured,
                                                     defectively designed,  manufactured,

and/or   installed/incorporatedinto
 and/or installed/incorporated  into the   rig. Moreover,
                                      the rig.  Moreover, NOV
                                                          NOV failed
                                                               failed toto properly
                                                                            properly warn
                                                                                     warn about
                                                                                           about the
                                                                                                  the

 dangers associated
dangers   associated with
                     with its
                           its components.  Upon information
                                components. Upon  information and
                                                               and belief,
                                                                    belief, NOV's
                                                                            NOV’s defective
                                                                                   defective

 componentsand
components  andfailures
                failureswere
                        wereaaproximate
                               proximate cause
                                          causeof
                                                ofthe
                                                   the incident
                                                        incident

        12.
         12.    The
                 The other
                      other defendants
                             defendants were
                                        were also
                                              also negligent,
                                                    negligent, negligent   per se,
                                                                negligent per   se, and
                                                                                     and grossly
                                                                                          grossly

 negligentlyfor
negligently  forthe  followingreasons:
                 thefollowing  reasons:

                a.a.    failure
                         failuretotocomply
                                     complywith applicablesafety
                                           withapplicable         regulations,standards,
                                                           safetyregulations,  standards,customs,
                                                                                          customs,
                        and  practices;
                         and practices;
                b.b.    failure
                         failuretotoproperly  superviseits
                                     properlysupervise  itsemployees;
                                                            employees;

                c.c.    failure
                         failuretotoproperly
                                     properlytrain
                                              trainits
                                                    itsemployees;
                                                        employees;



                                                    33
       Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 6 of 9




                d.     failure to provide adequate safety equipment;

                e.     failure to provide and/or utilize appropriate equipment for the work in
                       question;

                f.f               drafi, design, implement and/or execute a reasonably safe plan
                       failure to draft,
                       and/or procedure by which to perform the work in question;

               g.      defectively and negligently manufacturing, designing, testing,   testing,
                                                                            components’
                       distributing, installing, and/or warning about their components'

               g.      failure to provide a safe work place;

               h.      failure to provide adequate medical treatment;

               i.
               1.                                             employees’ negligence;
                       vicarious liability for its agents and employees'

               J.j.    failing to
                       failing to provide            equipment for safe operations;
                                  provide the proper equipment

               k.
               k.      failure to
                       failure    maintain aa workplace
                               to maintain                   from unnecessary
                                              workplace free from unnecessary hazards;

               1.      other acts
                       other acts deemed                     negligent.
                                  deemed negligent and gross negligent.

        13.
        13.    As aa direct
               As    direct and
                            and proximate result of Defendants'
                                          result of                      Plaintiff suffered
                                                    Defendants’ conduct, Plaintiff

severe
severe injuries
        injuries which resulted physical
                 which resulted          pain, mental anguish,
                                physical pain,        anguish, and other         problems.
                                                                   other medical problems.

Plaintiff
Plaintiff sustained severe pain,
          sustained severe       physical impairment,
                           pain, physical             discomfort, mental
                                          impairment. discomfort,        anguish, and distress.
                                                                  mental anguish,

In
In all
   all reasonable probability, Plaintiff's
       reasonable probability,             physical pain,
                               Plaintiffs physical  pain, physical
                                                          physical impairment  and mental
                                                                    impairment and mental anguish

will
will continue                Additionally, Plaintiff
               indefinitely. Additionally,
     continue indefinitely.                Plaintiff has suffered aa loss
                                                     has suffered    loss of
                                                                          of earnings in the past, as
                                                                             earnings in           as

well
well as
     as aa loss
            loss of
                 of future         capacity. Plaintiff
                           earning capacity.
                    future earning           Plaintiff has incurred and
                                                       has incurred     will continue
                                                                    and will continue to
                                                                                      to incur

pharmaceutical and
pharmaceutical     medical expenses
               and medical expenses in  connection with
                                     in connection      his injuries.
                                                   with his  injuries.

       14.
        14.    In
                In addition,           is entitled
                             Plaintiffis
                   addition, Plaintiff    entitled to.
                                                    to, punitive damages because
                                                        punitive damages because the aforementioned
                                                                                 the aforementioned

actions
actions of
        of Defendants were grossly
           Defendants were grossly negligent.
                                   negligent. Defendants acted with
                                              Defendants acted with flagrant and malicious
                                                                    flagrant and malicious

disregard of
disregard of Plaintiff's
             Plaintiffs and  others’ health
                         and others' health and
                                            and safety. Defendants were
                                                safety. Defendants were objectively aware of
                                                                        objectively aware of

the
 the extreme
     extreme risk
             risk posed
                  posed by  the conditions
                        by the             which caused
                                conditions which caused Plaintiff's injury, but
                                                        Plaintiffs injury,  but did nothing to
                                                                                did nothing to

rectify them.
rectify  them. Defendants' acts and
               Defendants’ acts and omissions
                                    omissions involved  an extreme
                                               involved an extreme degree of risk
                                                                   degree of      considering
                                                                             risk considering           ;


                                                 44
       Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 7 of 9




the probability and magnitude of potential harm to Plaintiff and others. Defendants had actual, ·

subjective awareness of the risk, and consciously disregarded such risk. Accordingly, Plaintiff

is entitled to and seeks exemplary damages.

       15.     Plaintiff has been damaged in a sum far in excess of the minimum jurisdictional

limits of this Honorable Court, for which
                                    whith he now sues. Given the egregious liability facts, the

significant wealth of the defendants, the large amount of insurance possessed by Defendants

           Plaintiffs damages, and the life changing injuries sustained by Plaintiff, the
to pay for Plaintiff's

maximum amount of damages sought by Plaintiff at this time is $250 million.

       16.     Plaintiff further alleges that TEx. CIV. PRAC. REM. CODE §$ 150.002, et seq. is•
                                              TEX. Civ.                                     is·'

not applicable as the claims asserted do not arise out of the provision of professional
                                                                           professiona] services

by a licensed or registered professional. Alternatively, to the extent that the statute does apply,

this case is filed within 10 days of the expiration of the limitations period and such time

                                                      ofaa third-party licensed architect, licensed
constraints prevented the preparation of an affidavit of                                   licensed

professional engineer, registered landscape architect, and/or a registered professional land

                                         clays in which to
surveyor. Consequently, Plaintiff has 30 days           to file an affidavit. Moreover,
                                                                              Moreover, good

cause exists for the Court to extend this 30 day period as justice requires.

                                                V.

                                         Jury Demand

       17.     Plaintiff hereby demands a trial by jury on all claims.




                                                5
        Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 8 of 9




                                              vi.
                                              VI.

                                            Prayer

        Plaintiff prays that this citation issue and
                                                 arid be served upon
                                                                upon Defendant in a form and

manner prescribed by law, requiring that Defendant appears and answers, and that upon final

hearing, Plaintiff
         Plaintiff has judgment against
                                against Defendant in a total sum in excess of the minimum

jurisdictional limits of this Court, plus pre-judgment and post-judgment interests, all
                                                                                    all costs of
                                                                                        costs of

Court, exemplary damages, and
Court, exemplary          and all such other and further
                                                 further relief, to
                                                                 to which
                                                                    which he may show
                                                                                 show himself

justly entitled.
justly entitled.

                                            Respectfully submitted,
                                            Respectfully submitted,
                                            ARNOLD
                                            ARNOLD &
                                                   & ITKIN
                                                     ITMN LLP
                                                           LLP

                                            Isl  Ryan S.
                                             /s/ Ryan  S. Macleod
                                                           MacLeod
                                            Jason  A.  Itkin
                                             Jason A. Itkin
                                            Texas
                                             Texas Bar
                                                     Bar No.
                                                          No. 24032461
                                                              24032461
                                             Cory D.
                                            Cory   D. Itkin
                                                       Itkin
                                             State
                                             State Bar
                                                   Bar No.
                                                        No. 24050808
                                                             2405080$
                                             Ryan S.
                                            Ryan    S. MacLeod
                                                       MacLeod
                                            Texas
                                             Texas State
                                                     State Bar
                                                            Bar No.
                                                                No. 24068346
                                                                    24068346
                                            Jacob
                                             Jacob Karam
                                                    Karam
                                             State
                                             State Bar
                                                   Bar No.
                                                        No. 24105653
                                                             24105653
                                            6009
                                             6009 Memorial
                                                   Memorial Drive
                                                                Drive
                                            Houston,
                                             Houston, Texas
                                                        Texas 77007
                                                                77007
                                            Telephone:     (713) 222-3800
                                             Telephone: (713)    222-3800
                                            Facsimile:    (713) 222-3850
                                             facsimile: (713) 222-3850
                                            e-service@arnolditkin.com
                                             e-service@amolditkin.com
                                            jitkin@amolditkin.com
                                             jitkinamolditkin.com
                                            citkin@arnolditkin.com
                                             citkin@amolditkin.com
                                            rmacleod@arnolditkin.com
                                             rmacteod@arnotditkin.com
                                            jkaram@amolditkin.com
                                              karam@arnolditkin.com

                                            ATTORNEYS
                                            ATTORNEYS FOR
                                                      FOR PLAINTIFF
                                                          PLAINTIFF




                                               66
            Case 1:20-cv-03287-AJN Document 1-2 Filed 04/27/20 Page 9 of 9

0’




                                     CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing was served upon all counsel
     of record herein in accordance with the Texas Rules of Civil Procedure on November 11, 2019.


                                                  Isl Ryan S. Macleod
                                                  /s/Ryan     MacLeod
                                                  Ryan S. MacLeod




                                                     7
